DETAILED ACTION
Claims 1-20 were subject to telephone restriction election on 02/08/2021. Applicant made a provisional election of Group I, including claims 1-19, without traverse. Therefore, Claim 20 is withdrawn by the Examiner. 
Claims 1-20 are pending, of which claim 20 is withdrawn. 
Claims 1-19 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-19, drawn to an osmotic material-free article, classified in D21H 27/007.
Group II: Claim 20, drawn to an article, classified in B65H18/28.
The inventions are independent or distinct, each from the other because:
Groups I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design as the article of Group II requires the article is in roll form while the osmotic material-free article of Group I is not in roll form. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•    the inventions have acquired a separate status in the art in view of their different classification
•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•    the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
During a telephone conversation with Brant Cook on 02/08/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action. Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities:
Table 1 on page 39 of the Specification includes “Filament and commingled outward facing”. It is unclear what is meant by this heading. 
Table 1 on page 40 of the Specification includes a measured property titled “Plate Stiffness corrected for Basis Weight (N*mg/M)”. Page 74, lines 23-30 of the specification includes a method of calculating Plate stiffness, basis weight normalized. It is unclear if these properties are the same. If not, it is unclear how to calculate the Plate Stiffness corrected for Basis Weight (N*mg/M). If they are, it is unclear why the units reported are different.
Table 1 on page 42 of the Specification includes “Flex Rigidity Overhang Avg. (cm)”. In order to ensure clarity, it is suggested to amend this to “Overhang Length (cm)”. 
Table 1 on page 42 of the Specification includes “Calculated Flex Rigidity (mg*cm)”. In order to ensure clarity, it is suggested to amen
Table 1 on page 42 of the Specification includes the properties, “Wet Burst”, “Wet Burst BEA”, “Dry Burst”, “Dry Burst (BEA)”. In order to ensure clarity, it is suggested to amend “Wet Burst BEA” to “Wet Burst Energy Absorption” or “Wet BEA” and amend “Dry Burst (BEA)” to “Dry Burst Energy Absorption” or “Dry BEA” in order to avoid confusion with the reported “Wet Burst” and “Dry Burst”. 
Table 1 on page 43 of the Specification includes “Wet MD (g/in)” and “Wet CD (g/in)”. IN order to ensure clarity, it is suggested to amend “Wet MD (g/in)” to “Wet MD Tensile (g/in)” and amend “Dry MD (g/in)” to “Dry MD Tensile (g/in)”
Table 1 on page 43 of the Specification includes “Wet MD (TEA)”, “Wet CD (TEA)”, and “Wet/Dry CD TEA”. In order to ensure clarity, it is suggested to remove the parentheses in “Wet MD (TEA)” and “Wet CD (TEA)”, since the ratio does not include the parentheses and most headings report units in parentheses.
Table 1 on page 42 of the Specification includes “Geo Mean Dry Tensile Modulus (g/cm*%)”. It is unclear at what force is applied when this value is measured.
Appropriate correction is required.

Claim Objections
Claims 1-19 is objected to because of the following informalities:  
Claim 1 recites the limitation, “Geometric Mean Wet TEA of greater than 30 g/cm*%” in line 20. In view of the disclosure on page 71, lines 10-20, it is unclear why the unit is reported as “g/cm*%”. It appears the unit should read (g*in/in^2).
Claim 1 recites the limitation, “Bending Modulus of less than 9.0” in line 40. It is unclear the unit associated with the Bending Modulus. In view of the disclosure on page 73, lines 1-14 of the Specification, it appears there should be a unit associated with this value. 
Claims 2-19 recite the limitation, “the article” in the preamble of each dependent claim. In order to ensure proper antecedent basis and clarity, it is suggested to amend “the article” in each of these claims to “the osmotic material-free article” as recited in independent claim 1. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an osmotic material-free article comprising a plurality of fibers, does not reasonably provide enablement for the article exhibiting 
a.    one or more absorbent characteristics selected from the group consisting of:
i.    HFS of greater than 17 g/g as measured according to the Horizontal Full Sheet (HFS) Test Method;
ii.    CRT Rate of greater than 0.35 g/second as measured according to the Absorptive Rate and Capacity (CRT) Test Method;
iii.    CRT Capacity of greater than 14 g/g as measured according to the Absorptive Rate and Capacity (CRT) Test Method;
iv.    CRT Area of greater than 0.59 g/in2 as measured according to the Absorptive Rate and Capacity (CRT) Test Method; and
v.    a Pore Volume Distribution such that greater than 15% of the total pore volume present in the article exists in pores of radii of greater than 225 pm as measured according to the Pore Volume Distribution Test Method; and
vi.    a Pore Volume Distribution such that greater than 6% of the total pore volume present in the article exists in pores of radii of from 301 to 600 pm as measured according to the Pore Volume Distribution Test Method; and
b.    one or more of the following article properties:
i. one or more wet strength properties selected from the group consisting of:
(1) . Geometric Mean Wet TEA of greater than 30 g/cm*% as measured according to the Wet Tensile Strength Test Method;
(2) . Wet Burst: Dry Burst Ratio of greater than 0.5 as measured according to the Wet and Dry Burst Test Methods;
(3) . Wet BEA of greater than 10 g-in/inA2 as measured according to the Wet Burst Test Method;
(4) . Wet MD Tensile of greater than 420 g/in as measured according to the Wet Tensile Strength Test Method; and
(5) . Wet Burst of greater than 450 g as measured according to the Wet
Burst Test Method;
ii.    a VFS of greater than 11 g/g as measured according to the Vertical Full Sheet (VFS) Test Method;
iii.    a Pore Volume Distribution such that greater than 5% of the total pore volume present in the article exists in pores of radii from 2.5 to 30 pm as measured according to the Pore Volume Distribution Test Method;
iv.    one or more softness properties selected from the group consisting of:
(1)    an Overhang Length of less than 10.6 cm as measured according to the Flexural Rigidity and Bending Modulus Test Method;
(2)    a Plate Stiffness:Basis Weight of less than 0.20 as measured according to the Plate Stiffness and Basis Weight Test Methods;
(3)    a Bending Modulus of less than 9.0 as measured according to the Flexural Rigidity and Bending Modulus Test Method;
(4)    a TS7 Value of less than 17.0 dB-vrms as measured according to the
Emtec Test Method;
(5)    a TS750 Value of greater than 20.0 dB-vrms as measured according to the Emtec Test Method; and
. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Case law holds that applicant’s specification must be “commensurately enabling
[regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-9 can be used as claimed and whether claims 1-9 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-9, it is believed that undue experimentation would be required because: 

(a) The quantity of experimentation necessary is great since claim 1 reads on any type of osmotic material-free article (i.e., multi-layered, single layer, woven, knit, non-woven, etc.) comprising a plurality of any type of fibers (i.e., wood pulp, rayon, lyocell, polyester, polycaprolactone, etc.), while the Specification provides only a few examples of the article, Invention A-E of Table 1, possessing the claimed properties. Table 1 details the basis weight, percentage of continuous filaments, presence of commingled filament & fiber, presence of paper web, and filament and commingled outward facing in the Inventions A-E, however there is no description of the type of material used or the structure making up the Inventions A-E. Further, it is unclear if the material is osmotic material-free. Therefore, the quantity of experimentation necessary is great as it is unclear the structural and material requirements necessary to possess the claimed properties. 

no direction or guidance presented for any type of osmotic material-free article (i.e., multi-layered, single layer, woven, knit, non-woven, etc.) comprising a plurality of any type of fibers (i.e., wood pulp, rayon, lyocell, polyester, polycaprolactone, etc.), exhibiting the claimed properties. Again, the Specification provides limited guidance on what types of materials or structure are encompassed by the osmotic material-free article. The Specification provides no guidance on why some of the examples meet some of the claimed properties, but not all of them. For example, Invention A exhibits the claimed Horizontal Full Sheet, but does not exhibit the claimed Overhang Length, while Invention E exhibits the claimed Overhang Length, but does not exhibit the claimed Horizontal Full Sheet. There is no explanation as to why Invention A exhibits the claimed Horizontal Full Sheet, but not the Overhang Length, while Invention E exhibits the claimed Overhang Length, but not the Horizontal Full Sheet. It is not clear what is modified between Inventions A-E such that Inventions A-E exhibit different combinations of the claimed properties. Therefore, there is no direction or guidance provided for one of ordinary skill in the art to make the osmotic material-free article comprising a plurality of fibers exhibiting the claimed properties, let alone direction or guidance provided for one of ordinary skill in the art to select a specific combination of claimed properties.
	
(c) There is an absence of working examples concerning on any type of osmotic material-free article (i.e., multi-layered, single layer, woven, knit, non-woven, etc.) comprising a plurality of any type of fibers (i.e., wood pulp, rayon, lyocell, polyester, polycaprolactone, etc.) exhibiting the claimed properties. The Specification includes five examples, Inventions A-E of Table 1, wherein these five examples do not cover the entire breadth of the claim. For example, none of Inventions A-E exhibit the claimed CRT rate and Overhang Length. Further, Table 1 does not include values for TS750, therefore there are no examples of an article possessing the claimed TS750 value. It is unclear if Table 1 includes reported values of “Plate Stiffness:Basis Weight” as well. 

Regarding dependent claims 2-9, these limitation do not remedy the scope of enablement issue of claim 1. The same results of the test for undue experimentation apply for the same reasons to dependent claims 2-9, as set forth above. 

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-9.

Regarding dependent claims 10-19, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “CRT area of greater than 0.59 g/in2
Claim 1 recites the limitation, “Wet Burst:Dry Burst Ratio of greater than 0.5 as measured according to the Wet and Dry Burst Test Methods” in line 22 of claim 1. In view of the column headings of Table 1 on page 42 of the Specification, it is unclear if this ratio refers to the Wet Burst to Dry Burst ratio or the Wet Burst BEA to Dry Burst BEA ratio. Therefore, this limitation is indefinite.
Claim 1 recites the limitation, “Plate Stiffness:Basis Weight of less than 0.20 as measured according to the Plate Stiffness and Basis Weight Test Methods” in lines 38-39. It is unclear what this value is, if there is a unit associated with the value, or how the value is calculated. Table 1 on page 40 of the Specification includes a measured property titled “Plate Stiffness corrected for Basis Weight (N*mg/M)”. Page 74, lines 23-30 of the specification includes a method of calculating Plate stiffness, basis weight normalized. It is unclear if any of these reported properties are the same. Therefore, the limitation is indefinite.
Claim 1 recites the limitation, “Geometric Mean Dry Modulus of less than 2250 g/cm at 15 g/cm” in lines 46-47. In view of the reported Geo Mean Dry Tensile Modulus reported in Table 1 on page 42 of the Specification and the disclosure on page 69, lines 15-25 of the Specification, it is unclear if “g/cm” is the correct unit for this value, therefore the limitation is indefinite. 
Claim 13 recites the limitation, “the article comprises a multi-fibrous element web associated with the wet-laid fibrous structure” in lines 1-2. It is unclear what is meant by “associated with the wet-laid fibrous structure” or how the multi-fibrous element web must be modified to be considered “associated with the wet-laid fibrous structure”. The Examiner will interpret “associated with the wet-laid fibrous structure” as meaning the multi-fibrous element web is in any way connected to the wet-laid fibrous structure. 
Regarding dependent claims 2-19, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Polat et al. (US 2015/0136347) (Polat). 
It is noted Polat et al. is cited in the IDS filed 01/16/2018 as US 9,034,144. 
Regarding claims 1, 3, and 19
Polat teaches a paper towel (i.e., article) comprising a blend of Northern Softwood Kraft pulp fibers and Eucalyptus pulp fibers (Polat, [0052-0053]; [0135]). Given Polat does not teach the inclusion of an osmotic material, it is clear the paper towel is osmotic material-free. 
Polat further teaches the paper towel possesses a Horizontal Full Sheet of greater than 17 g/g and Wet Burst of greater than 450 g (Polat, [0140]; Table 1, page 14, Development BX03; [0123-0132]).
Although there is no disclosure that the test method of Polat is in conformity with the Wet Burst Test Method, given that Polat discloses Wet Burst as the presently claimed and the 

Regarding claim 12 
Polat further teaches the paper towel comprises wet-laid webs (Polat, [0133-0135]).

Regarding claims 15-18
Polat further teaches the wet-laid webs of the paper towel comprise a CK – continuous knuckle (i.e., continuous network web imprinting surface 222) (Polat, [0133-0135]; See Table 1, page 14, Development BX03), wherein the continuous network web imprinting surface is a non-random, repeating pattern (Polat, [0027]; FIG. 3-5). 
Polat further teaches the pattern comprises a plurality of discrete, isolated non-connecting deflection conduits 230 (i.e., forms discrete region dispersed throughout a continuous network), wherein the plurality of discrete, isolated non-connecting deflection conduits form a plurality of relatively low density domes 1084 (i.e., discrete regions) dispersed through the continuous, relatively high density network region 1083 (i.e., discrete regions exhibit a value of common intensive property that is different from the value of the common intensive property exhibited by the continuous network (Polat, [0027]; FIG. 3-5), 

Claims 1, 3, 5, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Applicants Admission of Prior Art, (herein referred to as AAPA). 
Regarding claim 1
Applicants show in Table 1, starting on page 39, that the Prior Art with Continuous Filament (row 10) meet the requirements of the claims. Each of the Prior Art with Continuous Filaments comprise a commingled filament & fiber (i.e., include a plurality of fibers). Given the 
Table 1 shows the prior Art with Continuous Filament (row 12) possesses:
Wet Burst of 786 g (i.e., per claims 3, 5, 7, and 9)
HFS of 23.0 g/g (i.e., per claim 3)
CRT rate of 0.58 g/sec (i.e., per claim 5)
CRT capacity of 19.63 g/g (i.e., per claim 7)
CRT area of 0.68 g/in^2 (i.e., per claim 9)

Claims 1-3, 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Applicants Admission of Prior Art, (herein referred to as AAPA). 
Regarding claim 1
Applicants show in Table 1, starting on page 39, that the Prior Art with Continuous Filament (row 12) meet the requirements of the claims. Each of the Prior Art with Continuous Filaments comprise a commingled filament & fiber (i.e., include a plurality of fibers). Given the Application does not state any of these examples comprise osmotic material, it is clear each article is osmotic material-free. 
Table 1 shows the prior Art with Continuous Filament (row 12) possesses:
Wet Burst of 840 g (i.e., per claims 3 and 7)
Wet MD Tensile of 523 g/in (i.e., per claims 2 and 8)
HFS of 18.0 g/g (i.e., per claims 2-3)
CRT capacity of 14.30 g/g (i.e., per claims 7-8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barnholtz et al. (US 2009/0084513) (Barnholtz), taken in view of evidence provided by Lexico (“Paper”).
It is noted Barnholtz et al. is cited in the IDS filed 01/16/2018.
Regarding claims 1 and 10
Barnholtz teaches an osmotic material-free fibrous structure (i.e., article) that exhibits a VFS of greater than about 11 g/g as measured by the VFS Test Method (Barnholtz, [0009]; [0139-0147]), wherein the fibrous structure comprises a mixture of a plurality of filaments and fibers (Barnholtz, [0076-0077]; Claims 16-17). 
Barnholtz teaches the fibrous structure exhibits a pore volume distribution such that greater than 5% of the total pore volume present in the fibrous structure exists in pores of radii from 2.5 to 30 microns as measured according to the Pore volume Distribution Test method (Barnholtz, [0107]; [0123-0138]; Table 2, see Invention Example A). 
Barnholtz teaches the fibrous structure exhibits a HFS of greater than 15 g/g as measured according to the HFS Test Method (Barnholtz, [0018]; [0060-0061]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claims 2-9, 11, and 19
Barnholtz does not explicitly measure the properties Wet MD Tensile, Wet Burst, CRT rate, CRT capacity, or CRT area. 

Barnholtz teaches the fibrous structure is a co-formed fibrous structure comprising a plurality of filaments and a plurality of wood pulp fibers (Barnholtz, [0076-0077]; [0082]; claims 16-17; FIG. 3-4). 
Barnholtz further teaches the basis weight of from about 60 to about 100 gsm (Barnholtz, [0054]). Barnholtz teaches the filaments are continuous (Barnholtz, [0049]) and are present in anan amount from 10% to about 70% (Barnholtz, [0090]). Barnholtz teaches the co-formed fibrous structure comprises commingled filaments and fibers (Barnholtz, [0118]). 
In view of evidence provided by Lexico, paper is a material manufactured in thin sheets from the pulp of wood or other fibrous substances (Lexico, paper, see1). Therefore, given the co-formed fibrous structure comprises wood pulp fibers, the co-formed fibrous structure is a paper web. In view of FIG. 3-4, the fibrous structure of Barnholtz comprises the filament and commingled fiber as outward facing. 
Given that the material and structure of the co-formed fibrous structure of Barnholtz is substantially identical to the article as used in the present invention, as set forth above, it is clear that the co-formed fibrous structure of Barnholtz would intrinsically have:
HFS of greater than 17 g/g according to the HFS Test method and Wet MD Tensile of greater than 420 g/in according to the Wet Tensile Strength Test method;
HFS of greater than 17 g/g according to the HFS test method and Wet Burst of greater than 450 g as measured according to the Wet Burst Test Method;
CRT rate of greater than 0.35 g/second as measured according to the CRT Test method and Wet MD Tensile of greater than 420 g/in according to the Wet Tensile Strength Test method;
CRT rate of greater than 0.35 g/second as measured according to the CRT Test method and Wet Burst of greater than 450 g as measured according to the Wet Burst Test Method;
CRT capacity of greater than 14 g/g as measured according to the CRT Test method and Wet MD Tensile of greater than 420 g/in according to the Wet Tensile Strength Test method;
CRT capacity of greater than 14 g/g as measured according to the CRT Test method and Wet Burst of greater than 450 g as measured according to the Wet Burst Test Method;
CRT area of greater than 0.59 g/in^2 as measured according to the CRT Test method and Wet MD Tensile of greater than 420 g/in according to the Wet Tensile Strength Test method;
CRT area of greater than 0.59 g/in^2 as measured according to the CRT Test method and Wet Burst of greater than 450 g as measured according to the Wet Burst Test Method, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barnholtz et al. (US 2009/0084513) (Barnholtz), as applied in claim 1 above, and further in view of Dyer et al. (US 2010/0203291) (Dyer). 
Regarding claims 12-14
Barnholtz teaches all of the limitation of claim 1 above, however does not explicitly teach the article comprises a wet-laid fibrous structure comprising at least a portion of the plurality of fibers. 
With respect to the difference, Dyer teaches a wet and dry wiping products comprising a coform web (Dyer, [0007]), wherein the coform material is bonded to a tissue web (i.e., multi-fibrous element web associated with the wet-laid fibrous structure along an interface comprising the wet-laid fibrous structure and the multi-fibrous element web), such as a through-air-dried wet-laid web comprising pulp fibers (Dyer, [0024]; [0128-0129]). 
As Dyer expressly teaches, laminating the coform material to a tissue web produces a product having two distinct wiping surfaces with different pore structures and topography (Dyer, [0024]; [0128]). 
Dyer and Barnholtz are analogous art as they are both drawn to fibrous structure for wiping products (Barnholtz, [0052]). 
In light of the motivation of bonding a through-air-dried wet-laid web to a coform material as provided by Dyer, it therefore would have been obvious to one of ordinary skill in the art to before the effective filing date of the invention to bond a through-air-dried wet-laid web to the co-form fibrous structure of Barnholtz, in order to produce a product having two distinct wiping surfaces with different pore structures and topography, and thereby arrive at the claimed invention. 

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnholtz et al. (US 2009/0084513) (Barnholtz) in view of Dyer et al. (US 2010/0203291) (Dyer), as applied in claim 12 above, and further in view of Ostendorf et al. (US 2015/0176216) (Ostendorf). 
It is noted Ostendorf et al. is cited in the IDS filed 01/16/2018.
Regarding claims 15-18
Barnholtz in view of Dyer teaches all of the limitation of claim 12 above, however does not explicitly teach the wet-laid fibrous structure having a surface pattern. 
With respect to the difference, Ostendorf teaches sanitary tissue products employing fibrous structures (Ostendorf, abstract; [0005]), wherein the fibrous structure is a wet-laid fibrous structure (Ostendorf, [0065]; [0131]; [0192-0195]). 
Ostendorf teaches the sanitary tissue product, made on the through-air-drying belt, comprises a continuous pillow region 20 imparted by the continuous pillow network 16 of the through-air-drying belt and discrete knuckle regions 22 imparted by the discrete knuckles 12 of the through-air-drying belt 10, wherein the continuous pillow region 20 and discrete knuckle regions 22 exhibit different densities (Ostendorf, [0138]; FIG. 2A-2B and 3; [0196]).
As Ostendorf expressly teaches, the sanitary tissue products made by such pattern molding members are smoother and cushier than known sanitary tissue products (Ostendorf, [0005-0006]). 
Ostendorf and Barnholtz in view of Dyer are analogous art as they are both drawn to fibrous structure for sanitary tissue products. 
In light of the motivation of forming the through-air-dried wet-laid fibrous structure as provided by Ostendorf, it therefore would have been obvious to one of ordinary skill in the art to form a non-random, repeating 3-D pattern on the surface of the through-air-dried wet-laid fibrous structure of Barnholtz in view of Dyer, such that the fibrous structure comprises continuous pillow region 20 and discrete knuckle regions 22 that exhibit different densities, in order to provide a smoother and cushier sanitary tissue product, and thereby arrive at the claimed invention. 
	
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789